DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 1, 4, 9, 11, 14 and 19 were amended in the response filed 13 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 13 June 2022 are found persuasive. The submission of a terminal disclaimer overcomes the obviousness-type double patenting rejection. Claims 1 and 11 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “creating an integrated snapshot of the application, wherein creating the integrated snapshot includes: causing a secondary copy of the application data stored in the virtual machine database to be created using a data agent that is associated with the application running on the virtual machine, performing, via the virtual server agent, a software snapshot of the virtual machine, and performing, via the virtual server agent, a hardware snapshot of the software snapshot of the virtual machine, which results in the integrated snapshot; exposing the virtual machine database to the virtual server agent by mounting a snapshot of the integrated snapshot to a local drive of the proxy client computing device; presenting a graphical user interface for browsing the application data stored in the virtual machine database exposed to the proxy client computing device; and in response to a selection for one or more data objects of the application data, received via the graphical user interface, restoring the one or more data objects in the selection to the virtual server agent without restoring the virtual machine database in its entirety.”
The limitations of independent claim 11 parallels independent claim 1, therefore it is allowed for similar reasons. Claims 2-10 and 12-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169